Per curiam.

It appears from the- records, that the reports were agreed on and subscribed on the 16th August 1791. The rules of reference, not being struck off, must be deemed to continue until discharged either by consent or rule of court. This *is a much stronger case than that of swearing a juror, and therefore the defendants were not competent to remove the suits by habeas corpus at the ad-*194joumed court in December. If even tbe auditors had proceeded to examine the witnesses, though they had not agreed on their reports, neither party could remove the actions while sub judice. If either the plaintiffs or defendants were dissatisfied with the conduct of the referees, their proper remedy was by application to the Court of Common Pleas, who it must be presumed, would in every reasonable and equitable case, grant them relief.
Procedendos awarded per totam curiam.
Mr. Ingersoll, pro quer.
Mr. Tilghman, pro def.